         Case: 3:17-cv-00908-wmc Document #: 38 Filed: 03/23/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 ARRON SCHULTZ,

          Plaintiff,                                                   ORDER
    v.
                                                              Case No. 17-cv-908-wmc
 C.O. JASON BARNET,
 C.O. JANE TURNER,
 C.O. HIGLEY, C.O. TODD
 JOHNSON, C.O. DANIEL OATES,
 and C.O. KRAIG ZWIEFELHOFER,

          Defendants.


         Pro se plaintiff Arron Schultz is proceeding in this civil lawsuit against defendants,

employees of the Eau Claire County jail, on Fourteenth Amendment excessive force and

conditions of confinement claims related to events that took place when he was held at the

jail in 2016. On November 20, 2020, defendants filed a motion for summary judgment,

on the ground that plaintiff failed to exhaust his administrative remedies with respect to

all of his claims in this lawsuit because he never filed a grievance related to events comprising

his claims. (Dkt. #27.) The court set December 21, 2020, as plaintiff’s opposition

deadline. On December 28, 2020, a week after that deadline passed, plaintiff filed a

motion for an extension of time to oppose defendants’ motion. Magistrate Judge Crocker

granted that motion, extending plaintiff’s opposition deadline another month to January

27, 2021, but warning plaintiff that it was unlikely he would receive another extension of

that deadline.     That new deadline passed over two weeks ago, and plaintiff has not

responded to defendants’ motion or contacted the court seeking an extension of that
       Case: 3:17-cv-00908-wmc Document #: 38 Filed: 03/23/21 Page 2 of 2




deadline. Instead, on February 1, 2021, plaintiff filed a document in which he denied each

of defendants’ affirmative defenses.      (See dkt. #35.)     Plaintiff’s failure to respond to

defendants’ motion specifically, or to take any other action indicating that he is preparing

an opposition, suggests that he may concede the merit of defendants’ motion. However,

to remove any doubt as to whether Schultz intends to defend himself, the court will give

Schultz one more chance to respond to defendants’ motion: he now has until April 6,

2021, to file an opposition to defendants’ motion for summary judgment. His failure to

meet this deadline will cause the court to grant defendants’ motion and dismiss his claims

in this lawsuit without prejudice.1




                                            ORDER

       IT IS ORDERED that plaintiff Arron Schultz may have until April 6, 2021, to file

a response to defendants’ motion for summary judgment. If Schultz does not meet that

deadline, the court will grant defendants’ motion for summary judgment and

dismiss Schultz’s claims in this lawsuit without prejudice.

       Dated this 23rd day of March, 2021.

                                             BY THE COURT:

                                             /s/

                                             WILLIAM M. CONLEY
                                             District Judge




1
   Dismissals for failure to exhaust administrative remedies are always without prejudice. Ford v.
Johnson, 362 F.3d 395, 401 (7th Cir. 2004).

                                                   2
